Name: Commission Regulation (EEC) No 2714/86 of 29 August 1986 fixing the free-at-frontier reference prices applicable to wine imports from 1 September 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 86 Official Journal of the European Communities No L 249/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2714/86 of 29 August 1986 fixing the free-at-frontier reference prices applicable to wine imports from 1 September 1986 tuted on 31 December 1985 were to be reduced in stages as indicated therein ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 337/79 provides that the free-at-frontier reference price is to be equal to the reference price less customs duties actually levied ; whereas the , amounts or coefficients under the system of monetary compensatory amounts must be disre ­ garded for the purposes of its determination reference price ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3085/85 (2), and in particular Article 18 (8) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commis ­ sion Regulation (EEC) No 1393/76 (3), as last amended by Regulation (EEC) No 2135/84 (4), lays down the relevant implementing rules ; whereas, under Article 1 8 (8 ) of Regulation (EEC) No 337/79 , the Commission is required to fix the free-at-frontier reference prices ; Whereas the list of free-at-frontier reference prices should be established taking particular account of trade require ­ ments and with a view to administrative simplicity ; Whereas Article 268 (2) of the Act of Accession of Spain and Portugal provided that beginning on 1 March 1986 the customs duties applicable on wine sector products from Portugal imported into the Community as consti HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier prices referred to in Article 18 (8) of Regulation (EEC) No 337/79 shall be as indicated in Annexes I and II hereto . Article 2 This Regulation shall enter into force on 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p . 39 . (') OJ No L 157, 18 . 6 . 1976, p. 20 . 0 OJ No L 196, 26 . 7 . 1984, p. 21 . No L 249/2 Official Journal of the European Communities 1 . 9 . 86 NOTE TO ANNEXES I AND II FREE-AT-FRONTIER REFERENCE PRICES 1 . In the case of imported wines not enjoying preferential tariff concessions, the amounts shown in the 'Other third countries' column are applicable . 2. The free-at-frontier reference prices given below for red and white wines (except Riesling and Sylvaner wines) should be increased by 1 ECU for each % vol of actual alcoholic strength per hectolitre in the case of wines imported into the French overseas department of Reunion . This increase shall be based on 9 % vol for wines of an actual alcoholic strength of less than 9 % vol and on the mean strength in each sub-division for other wines (e.g. 9,25 % Vol in the case of wines with an actual alcoholic strength exceeding 9 % vol but not exceeding 9,5 % vol). A N N E X I Th ird co un tri es co ve re d, ex ce pt Po rtu ga l (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n Tu rk ey A lg er ia M or oc co / T un is ia M al ta un ti l 3 1 .1 2 .1 9 8 6 fr om 1. 1. 19 87 Cy pr us Yu go ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 W in e of fre sh gr ap es ;g ra pe m us t w ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l : ex C . O th er : I. O f an ac tu al al co ho lic str en gt h by vo lu m e no t ex ce ed in g 13 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (l) W in e w ith a re gi ste re d de sig na tio n of or ig in im po rte d un de r a C om m un ity ta rif f qu ot a (') (2) : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l 1 . 9 . 86 Official Journal of the European Communities No L 249/3 Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 72 ,5 2 73 ,6 4 75 ,8 8 78 ,1 2 80 ,3 6 82 ,6 0 84 ,8 4 87 ,0 8 89 ,3 2 90 ,4 6 (3) 92 ,7 0 (3) 94 ,9 4 97 ,1 8 99 ,4 2 92 ,7 0 94 ,9 4 97 ,1 -8 99 ,4 2 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l 70 ,2 7 71 ,3 3 73 ,4 4 75 ,5 6 77 ,6 7 79 ,7 9 81 ,9 0 84 ,0 2 86 ,1 3 Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 85 ,6 6 (3) 87 ,7 7 (3) 89 ,8 9 (3) 92 ,0 0 (3) 94 ,1 2 (3) 96 ,2 3 (3) (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (co nt 'd) ex C. I. a) (2 )W in e w ith a re gi ste re d de sig na tio n of or ig in im po rte d un de r a C om m un ity ta rif f qu ot a (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l No L 249/4 Official Journal of the European Communities 1 . 9 . 86 A lg er ia M or oc co / Tu ni sia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s un ti l 31 . 12 . 19 86 fr om 1. 1. 19 87 69 ,2 4 I I \ I l I I 71 ,4 8 I I l \ I l I l I I 73 ,7 2 75 ,9 6 0 I l I l I I 75 ,9 6 78 ,2 0 78 ,2 0 (3) I l I l I I 78 ,2 0 80 ,4 4 80 ,4 4 (3) I l I l I I 80 ,4 4 82 ,6 8 82 ,6 8 I l I - I I l 82 ,6 8 84 ,9 2 84 ,9 2 I 84 ,9 2 I 66 ,9 3 I l I l I l I I I I 69 ,0 4 71 ,1 6 (3) I l I I 71 ,1 6 73 ,2 7 73 ,2 7 (3) I I I l I I 73 ,2 7 75 ,3 9 75 ,3 9 (3) I l I l I I 75 ,3 9 77 ,5 0 77 ,5 0 (3) I l I l I l I I 77 ,5 0 79 ,6 2 79 ,6 2 (3) I l I l I I 79 ,6 2 81 ,7 3 81 ,7 3 (3) I 81 ,7 3 79 ,7 2 79 ,0 2 80 ,9 2 82 ,6 2 79 ,0 2 (2) (4) 68 ,1 2 80 ,8 4 80 ,1 4 82 ,0 4 83 ,7 4 80 ,1 4 0 0 69 ,2 4 69 ,2 4 83 ,0 8 83 ,0 8 82 ,3 8 84 ,2 8 85 ,9 8 82 ,3 8 0 0 71 ,4 8 71 ,4 8 85 ,3 2 85 ,3 2 84 ,6 2 86 ,5 2 88 ,2 2 84 ,6 2 0 0 73 ,7 2 73 ,7 2 87 ,5 6 87 ,5 6 86 ,8 6 88 ,7 6 90 ,4 6 86 ,8 6 0 0 75 ,9 6 75 ,9 6 89 ,8 0 89 ,8 0 89 ,1 0 91 ,0 0 92 ,7 0 89 ,1 0 (2) (4) 78 ,2 0 78 ,2 0 92 ,0 4 92 ,0 4 91 ,3 4 93 ,2 4 94 ,9 4 91 ,3 4 0 0 80 ,4 4 80 ,4 4 94 ,2 8 94 ,2 8 93 ,5 8 95 ,4 8 97 ,1 8 93 ,58 (2 )( 4) 82 ,6 8 82 ,6 8 96 ,5 2 96 ,5 2 95 ,8 2 97 ,7 2 99 ,4 2 95 ,8 2 0 0 84 ,9 2 84 ,9 2 12 9, 03 (3) 13 0, 23 13 1, 93 I 11 7, 43 Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (3 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. I. a) (3 )( bb )( 22 )O th er ,o f an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l b) M or e th an tw o lit re s : (1 ) M or e th an tw o lit re s bu t no t ex ce ed in g 20 lit re s : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l Of 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Al ge ria M or oc co / T u n is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 . 12 . 19 86 fr om 1. 1. 19 87 77 ,4 7 76 ,7 7 78 ,6 7 80 ,3 7 76 ,7 7 0 0 65 ,8 7 65 ,8 7 78 ,5 3 77 ,8 3 79 ,7 3 81 ,4 3 77 ,8 3 0 0 66 ,9 3 66 ,9 3 80 ,6 4 80 ,6 4 79 ,9 4 81 ,8 4 83 ,5 4 79 ,9 4 0 0 69 ,0 4 69 ,0 4 82 ,7 6 82 ,7 6 82 ,0 6 83 ,9 6 85 ,6 6 82 ,0 6 0 0 71 ,1 6 71 ,1 6 84 ,8 7 84 ,8 7 84 ,1 7 86 ,0 7 87 ,7 7 84 ,1 7 0 0 73 ,2 7 73 ,2 7 86 ,9 9 86 ,9 9 86 ,2 9 88 ,1 9 89 ,8 9 86 ,2 9 0 0 75 ,3 9 75 ,3 9 89 ,1 0 89 ,1 0 88 ,4 0 90 ,3 0 92 ,0 0 88 ,4 0 0 0 77 ,5 0 77 ,5 0 91 ,2 2 91 ,2 2 90 ,5 2 92 ,4 2 94 ,1 2 90 ,5 2 0 0 79 ,6 2 79 ,6 2 93 ,3 3 93 ,3 3 92 ,6 3 94 ,5 3 96 ,2 3 92 ,6 3 0 0 81 ,7 3 81 ,7 3 59 ,3 7 50 ,5 7 60 ,1 7 61 ,4 7 50 ,5 7 50 ,5 7 50 ,5 7 \ \ 60 ,4 9 51 ,6 9 61 ,2 9 62 ,5 9 51 ,6 9 51 ,6 9 51 ,6 9 62 ,7 3 62 ,7 3 53 ,9 3 63 ,5 3 64 ,8 3 53 ,9 3 53 ,9 3 53 ,9 3 64 ,9 7 64 ,9 7 56 ,1 7 65 ,7 7 67 ,0 7 56 ,1 7 56 ,1 7 56 ,1 7 67 ,2 1 67 ,2 1 58 ,4 1 68 ,0 1 69 ,3 1 58 ,4 1 58 ,4 1 58 ,4 1 69 ,4 5 69 ,4 5 60 ,6 5 70 ,2 5 71 ,5 5 60 ,6 5 60 ,6 5 60 ,6 5 71 ,6 9 71 ,6 9 62 ,8 9 72 ,4 9 73 ,7 9 62 ,8 9 62 ,8 9 62 ,8 9 73 ,9 3 73 ,9 3 65 ,1 3 74 ,7 3 76 ,0 3 65 ,1 3 65 ,1 3 65 ,1 3 76 ,1 7 76 ,1 7 67 ,3 7 76 ,9 7 78 ,2 7 67 ,3 7 67 ,3 7 67 ,3 7 10 8, 68 (3) 10 9, 48 11 0, 78 99 ,8 8 \ \ 57 ,1 2 48 ,3 2 57 ,9 2 59 ,2 2 48 ,3 2 48 ,3 2 48 ,3 2 58 ,1 8 49 ,3 8 58 ,9 8 60 ,2 8 49 ,3 8 49 38 49 ,3 8 60 ,2 9 60 ,2 9 51 ,4 9 61 ,0 9 62 ,3 9 51 ,4 9 51 ,4 9 51 ,4 9 62 ,4 1 62 ,4 1 53 ,6 1 63 ,2 1 64 ,5 1 ¢5 3, 61 53 ,6 1 53 ,6 1 64 ,5 2 64 ,5 2 55 ,7 2 65 ,3 2 66 ,6 2 55 ,7 2 55 ,7 2 55 ,7 2 66 ,6 4 66 ,6 4 57 ,8 4 67 ,4 4 68 ,7 4 57 ,8 4 57 ,8 4 57 ,8 4 68 ,7 5 68 ,7 5 59 ,9 5 69 ,5 5 70 ,8 5 59 ,9 5 59 ,9 5 59 ,9 5 70 ,8 7 70 ,8 7 62 ,0 7 71 ,6 7 72 ,9 7 62 ,0 7 62 ,0 7 62 ,0 7 72 ,9 8 72 ,9 8 64 ,1 8 73 ,7 8 75 ,0 8 64 ,1 8 64 ,1 8 64 ,1 8 1 . 9 . 86 Official Journal of the European Communities No L 249/5 Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er , of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9, 5. % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. I. b) (2 ) M or e th an 20 lit re s : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e : No L 249/6 Official Journal of the European Communities 1 . 9 . 86 (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er ,o f an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Al ge ria M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 . 12 . 19 86 fr om 1. 1. 19 87 38 ,2 2 29 ,4 2 39 ,0 2 40 ,3 2 29 ,4 2 29 ,4 2 29 ,4 2 39 ,3 4 30 ,5 4 40 ,1 4 41 ,4 4 30 ,5 4 30 ,5 4 30 ,5 4 41 ,5 8 41 ,5 8 32 ,7 8 42 ,3 8 43 ,6 8 32 ,7 8 32 ,7 8 32 ,7 8 43 ,8 2 43 ,8 2 35 ,0 2 44 ,6 2 45 ,9 2 35 ,0 2 35 ,0 2 35 ,0 2 46 ,0 6 46 ,0 6 37 ,2 6 46 ,8 6 48 ,1 6 37 ,2 6 37 ,2 6 37 ,2 6 48 ,3 0 48 ,3 0 39 ,5 0 49 ,1 0 50 ,4 0 39 ,5 0 39 ,5 0 39 ,5 0 50 ,5 4 50 ,5 4 41 ,7 4 51 ,3 4 52 ,6 4 41 ,7 4 41 ,7 4 41 ,7 4 52 ,7 8 52 ,7 8 43 ,9 8 53 ,5 8 54 ,8 8 43 ,9 8 43 ,9 8 43 ,9 8 55 ,0 2 55 ,0 2 46 ,2 2 55 ,8 2 57 ,1 2 46 ,2 2 46 ,2 2 46 ,2 2 87 ,5 3 (3) 88 ,3 3 89 ,6 3 78 ,7 3 | | 35 ,9 7 27 ,1 7 36 ,7 7 38 ,0 7 27 ,1 7 27 ,1 7 27 ,1 7 37 ,0 3 28 ,2 3 37 ,8 3 39 ,1 3 28 ,2 3 28 ,2 3 28 ,2 3 39 ,1 4 39 ,1 4 30 ,3 4 39 ,9 4 41 ,2 4 30 ,3 4 30 ,3 4 30 ,3 4 41 ,2 6 41 ,2 6 32 ,4 6 42 ,0 6 43 ,3 6 32 ,4 6 32 ,4 6 32 ,4 6 43 ,3 7 43 ,3 7 34 ,5 7 44 ,1 7 45 ,4 7 34 ,5 7 34 ,5 7 34 ,5 7 45 ,4 9 45 ,4 9 36 ,6 9 46 ,2 9 47 ,5 9 36 ,6 9 36 ,6 9 36 ,6 9 47 ,6 0 47 ,6 0 38 ,8 0 48 ,4 0 49 ,7 0 38 ,8 0 38 ,8 0 38 ,8 0 49 ,7 2 49 ,7 2 40 ,9 2 50 ,5 2 51 ,8 2 40 ,9 2 - 40 ,9 2 40 ,9 2 51 ,8 3 51 ,8 3 43 ,0 3 52 ,6 3 53 ,9 3 43 ,0 3 43 ,0 3 43 ,0 3 10 1, 66 10 1, 66 (6) 89 ,8 6 10 3, 90 10 3, 90 (6) I l I l I l I I 92 ,1 0 I I 10 6, 14 10 6, 14 (6) I l I l I l 94 ,3 4 10 8, 38 0 I l I l I l 96 ,5 8 Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l ex C. II. Of an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 13 % vo l bu t no t ex ce ed in g 15 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 ) W in e wi th a re gi ste re d de sig na tio n of or ig in im po rte d un de r a C om m un ity tar iff qu ot a (') (2) : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( *) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n ex C. II .a )( 1) (bb ) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : 22 .0 5 (c on t'd ) Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (2 )W in e w ith a re gi ste re d de sig na tio n of or ig in no t im po rte d un de r a C om m un ity ta rif f qu ot a (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : 1 . 9 . 86 Official Journal of the European Communities No L 249/7 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l Al ge ria M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 .1 2 .1 98 6 fr om 1. 1. 19 87 98 ,3 5 86 ,5 5 10 0, 46 I l I l I l I l 88 ,6 6 10 2, 58 I l I l I l 90 ,7 8 92 ,8 9 84 ,7 6 84 ,7 6 0 84 ,7 6 87 ,0 0 87 ,0 0 0 I l 87 ,0 0 89 ,2 4 89 ,2 4 0 I l I l 89 ,2 4 | | 91, 48 (4 | | | | | | 91 ,4 8 - 81 ,4 5 I 81 ,4 5 83 ,5 6 \ \ 83 ,5 6 85 ,6 8 I l I l I l I l I l 85 ,6 8 I l | | I l l i 87 ,7 9 10 8, 00 10 8, 00 10 7, 10 10 9, 30 11 1, 30 10 6, 30 (2) 0 94 ,4 0 94 ,4 0 98 ,3 6 98 ,3 6 97 ,4 6 99 ,6 6 10 1, 66 97 ,4 6 0 0 84 ,7 6 84 ,7 6 10 0, 60 10 0, 60 99 ,7 0 10 1, 90 10 3, 90 99 ,7 0 (2) (4) 87 ,0 0 87 ,0 0 10 2, 84 10 2, 84 10 1, 94 10 4, 14 10 6, 14 10 1, 94 0 0 89 ,2 4 89 ,2 4 10 5, 08 10 4, 18 10 6, 38 10 8, 38 10 4, 18 (2) O 91 ,4 8 91 ,4 8 12 8, 63 0 12 9, 93 13 1, 93 11 5, 03 95 ,0 5 95 ,0 5 94 ,1 5 96 ,3 5 98 ,3 5 94 ,1 5 0 0 81 ,4 5 81 ,4 5 97 ,1 6 97 ,1 6 96 ,2 6 98 ,4 6 10 0, 46 96 ,2 6 0 0 83 ,5 6 83 ,5 6 99 ,2 8 99 ,2 8 98 ,3 8 10 0, 58 10 2, 58 98 ,3 8 0 (4) 85 ,6 8 85 ,6 8 10 1, 39 10 0, 49 10 2, 69 10 4, 69 10 0, 49 (2) O 87 ,7 9 87 ,7 9 (3 )L iq ue ur w in e (4 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er ,o f an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (E CU /h i) C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ic e D es cr ip tio n Al ge ria M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s un ti l 31 . 12 . 19 86 fr om 1. 1. 19 87 22 .0 5 (c on t'd ) ex C. II . b) M or e th an tw o lit re s : (1 ) M or e th an tw o lit re s bu t no ex ce ed in g 20 lit re s : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( s) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 77 ,9 1 80 ,1 5 82 ,3 9 77 ,9 1 80 ,1 5 82 ,3 9 84 ,6 3 67 ,2 1 69 ,4 5 71 ,6 9 73 ,9 3 79 ,0 1 81 ,2 5 83 ,4 9 85 ,7 3 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 67 ,2 1 69 ,4 5 71 ,6 9 73 ,9 3 67 ,2 1 69 ,4 5 71 ,6 9 73 ,9 3 67 ,2 1 69 ,4 5 71 ,6 9 73 ,9 3 (b b) W hi te w in e : I I I \ l l (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 10 8, 18 (3) 10 9, 28 11 0, 78 I 97 ,4 8 (2 2) O th er ,o f an ac tu al al co ho lic str en gt h by vo lu m e : I , \ I l Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( 5) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 74 ,6 0 76 ,7 1 7 £ ,8 3 74 ,6 0 76 ,7 1 78 ,8 3 80 ,9 4 63 ,9 0 66 ,0 1 68 ,1 3 70 ,2 4 75 ,7 0 77 ,8 1 79 ,9 3 82 ,0 4 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 63 ,9 0 66 ,0 1 68 ,1 3 70 ,2 4 63 ,9 0 66 ,0 1 68 ,1 3 70 ,2 4 63 ,9 0 66 ,0 1 68 ,1 3 70 ,2 4 l (cc ) Li qu eu r w in e : I I I \ I I l (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 79 ,1 5 68 ,4 5 80 ,2 5 81 ,7 5 77 ,8 5 0 0 68 ,4 5 68 ,4 5 \ (2 2) O th er 87 ,5 5 87 ,5 5 76 ,8 5 88 ,6 5 90 ,1 5 86 ,2 5 0 0 76 ,8 5 76 ,8 5 (2 ) M or e th an 20 lit re s : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : I Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 56 ,7 6 59 ,0 0 61 ,2 4 56 ,7 6 59 ,0 0 61 ,2 4 63 ,4 8 46 ,0 6 48 ,3 0 50 ,5 4 52 ,7 8 57 ,8 6 60 ,1 0 62 ,3 4 64 ,5 8 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 46 ,0 6 48 ,3 0 50 ,5 4 52 ,7 8 46 ,0 6 48 ,3 0 50 ,5 4 52 ,7 8 46 ,0 6 4 « ,3 0 50 ,5 4 52 ,7 8 (b b) W hi te w in e : \ \ \ \ l (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 87 ,0 3 0 88 ,1 3 89 ,6 3 I 76 ,3 3 (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : \ \ \ I \ I Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 53 ,4 5 55 ,5 6 57 ,6 8 53 ,4 5 55 ,5 6 57 ,6 8 59 ,7 9 42 ,7 5 44 ,8 6 46 ,9 8 49 ,0 9 54 ,5 5 56 ,6 6 58 ,7 8 60 ,8 9 56 ,0 5 58 ,1 6 60 ,2 8 62 ,3 9 42 ,7 5 44 ,8 6 46 ,9 8 49 ,0 9 42 ,7 5 44 ,8 6 46 ,9 8 49 ,0 9 42 ,7 5 44 ,8 6 46 ,9 8 49 ,0 9 No L 249/8 Official Journal of the European Communities 1 . 9 . 86 (E C U/ hl) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. II .b )( 2) (cc ) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os fa lli ng w ith in he ad in g N o 22 .0 5 (2 2) O th er III .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 15 % vo l bu t no t ex ce ed in g 18 % vo l, in co nt ai ne rs ho ld in g : 1 . 9 . 86 Official Journal of the European Communities No L 249/9 a) Tw o lit re s or les s : (1 ) Po rt, M ad ei ra ,T ok ay (A sz u an d Sz am or od ni )a nd Se tu ba lm us ca te l: (aa ) (S ee A nn ex II) (b b) To ka y (A sz u an d Sz am or od ni ) (2 ) O th er : (aa ) Li qu eu r w in e : (1 1) 15 % vo l( 7) (2 2) O th er : (b b) O th er (1 1) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Al ge ria M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s un ti l 31 .1 2. 19 86 fr om 1. 1. 19 87 58 ,0 0 47 ,3 0 59 ,1 0 60 ,6 0 56 ,7 0 0 0 47 ,3 0 47 ,3 0 66 ,4 0 66 ,4 0 55 ,7 0 67 ,5 0 69 ,0 0 65 ,1 0 0 0 55 ,7 0 55 ,7 0 10 1, 20 90 ,7 0 10 7, 20 10 6, 20 10 8, 90 11 1, 30 10 5, 20 0 0 90 ,7 0 90 ,7 0 96 ,9 0 11 3, 40 11 2, 40 11 5, 10 11 7, 50 ll l,4 0 (2) O 96 ,9 0 96 ,9 0 90 ,0 2 10 6, 52 10 5, 52 10 8, 22 11 0, 62 90 ,0 2 90 ,0 2 90 ,0 2 92 ,2 6 10 8, 76 10 7, 76 11 0, 46 11 2, 86 92 ,2 6 92 ,2 6 92 ,2 6 94 ,5 0 11 1, 00 11 0, 00 11 2, 70 11 5, 10 94 ,5 0 94 ,5 0 94 ,5 0 96 ,7 4 11 3, 24 11 2, 24 11 4, 94 11 7, 34 96 ,7 4 96 ,7 4 96 ,7 4 98 ,9 8 11 5, 48 11 4, 48 11 7, 18 11 9, 58 98 ,9 8 98 ,9 8 98 ,9 8 10 1, 22 11 7, 72 11 6, 72 11 9, 42 12 1, 82 10 1, 22 10 1, 22 10 1, 22 86 ,2 1 10 2, 71 10 1, 71 10 4, 41 10 6, 81 86 ,2 1 86 ,2 1 86 ,2 1 88 ,3 2 10 4, 82 10 3, 82 10 6, 52 10 8, 92 88 ,3 2 88 ,3 2 88 ,3 2 90 ,4 4 10 6, 94 10 5, 94 10 8, 64 11 1, 04 90 ,4 4 90 ,4 4 90 ,4 4 92 ,5 5 10 9, 05 10 8, 05 11 0, 75 11 3, 15 92 ,5 5 92 ,5 5 92 ,5 5 94 ,6 7 11 1, 17 11 0, 17 11 2, 87 11 5, 27 94 ,6 7 94 ,6 7 94 ,6 7 96 ,7 8 11 3, 28 11 2, 28 11 4, 98 11 7, 38 96 ,7 8 96 ,7 8 96 ,7 8 Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (2 2) w hi te w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 . % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (E CU /h l) No L 249/ 10 Official Journal of the European Communities 1 . 9 . 86 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice A lg er ia M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 .1 2. 19 86 fr om 1. 1. 19 87 22 .0 5 (c on t'd ) ex C. III .b )M or e th an tw o lit re s: (1 ) Mo re th an tw o lit re s bu t no t ex ce ed in g 20 lit re s: (a a) Po rt, M ad ei ra an d Se tu ba l m us ca te l: (1 1) (S ee A nn ex II) | | I (b b) To ka y (A sz u an d Sz am or od ni ) I | | | | I I 81 ,8 5 (c c) O th er : (1 1) Li qu eu r w in e : (aa a) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng wi th in he ad in g No 22 .05 (8) (b bb )O th er : (1 11 ) 15 % vo l( 7) (2 22 )O th er 69 ,0 5 73 ,2 5 79 ,4 5 82 ,6 5 86 ,8 5 93 ,0 5 69 ,0 5 73 ,2 5 79 ,4 5 83 ,9 5 88 ,1 5 94 ,3 5 85 ,9 5 90 ,1 5 96 ,3 5 80 ,9 5 0 0 85 ,15 (2 )( 4) 91 ,3 5 0 0 69 ,0 5 73 ,2 5 79 ,4 5 69 ,0 5 73 ,2 5 79 ,4 5 (2 2) W in e fo rti fie d fo r di sti lla tio n | | | | I I (3 3) O th er : I I I l l I (aa a) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l 72 ,5 7 74 ,8 1 77 ,0 5 79 ,2 9 81 ,5 3 83 ,7 7 86 ,1 7 88 ,4 1 90 ,6 5 92 ,8 9 95 ,1 3 97 ,3 7 72 ,5 7 74 ,8 1 77 ,0 5 79 ,2 9 81 ,5 3 83 ,7 7 87 ,4 7 89 ,7 1 91 ,9 5 94 ,1 9 96 ,4 3 98 ,6 7 89 ,4 7 91 ,7 1 93 ,9 5 96 ,1 9 98 ,4 3 10 0, 67 72 ,5 7 74 ,8 1 77 ,0 5 79 ,2 9 81 ,5 3 83 ,7 7 72 ,5 7 74 ,8 1 77 ,0 5 79 ,2 9 81 ,5 3 83 ,7 7 72 ,5 7 74 ,8 1 77 ,0 5 79 ,2 9 81 ,5 3 83 ,7 7 (b bb )W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l 68 ,7 6 70 ,8 7 72 ,9 9 75 ,1 0 77 ,2 2 79 ,3 3 82 ,3 6 84 ,4 7 86 ,5 9 88 ,7 0 90 ,8 2 92 ,9 3 68 ,7 6 70 ,8 7 72 ,9 9 75 ,1 0 77 ,2 2 79 ,3 3 83 ,6 6 85 ,7 7 87 ,8 9 90 ,0 0 92 ,1 2 94 ,2 3 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 68 ,7 6 70 ,8 7 72 ,9 9 75 ,1 0 77 ,2 2 79 ,3 3 68 ,7 6 70 ,8 7 72 ,9 9 75 ,1 0 77 ,2 2 79 ,3 3 68 ,7 6 70 ,8 7 72 ,9 9 75 ,1 0 77 ,2 2 79 ,3 3 (2 ) M or e th an 20 lit re s : (aa ) Po rt, M ad ei ra an d Se tu ba l m us ca te l: I (1 1) (S ee A nn ex II) (b b) To ka y (A sz u an d Sz am or od ni ) 60 ,7 0 (E C U/ hl) Fr ee -a t-f ro nt ie r re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. III .b )( 1) (cc )O th er : (1 1) Li qu eu r w in e : (aa a) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (8) (b bb )O th er : (1 11 ) 15 % vo l( 7) (2 22 )O th er (2 2) W in e fo rti fie d fo r di sti lla tio n (3 3) O th er : (aa a) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l 1 . 9 . 86 Official Journal of the European Communities No L 249/ 11 A lg er ia M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 ..1 2 .1 98 6 fr om 1. 1. 19 87 47 ,9 0 61 ,5 0 47 ,9 0 62 ,8 0 64 ,8 0 59 ,8 0 (2) (4) 47 ,9 0 47 ,9 0 52 ,1 0 65 ,7 0 52 ,1 0 67 ,0 0 69 ,0 0 64 ,0 0 (2) (4) 52 ,1 0 52 ,1 0 58 ,3 0 71 ,9 0 58 ,3 0 73 ,2 0 75 ,2 0 70 ,2 0 (2) (4) 58 ,3 0 58 ,3 0 30 ,0 8 43 ,6 8 30 ,0 8 44 ,9 8 46 ,9 8 30 ,0 8 30 ,0 8 30 ,0 8 51 ,4 2 65 ,0 2 51 ,4 2 66 ,3 2 68 ,3 2 51 ,4 2 51 ,4 2 51 ,4 2 53 ,6 6 67 ,2 6 53 ,6 6 68 ,5 6 70 ,5 6 53 ,6 6 53 ,6 6 53 ,6 6 55 ,9 0 69 ,5 0 55 ,9 0 70 ,8 0 72 ,8 0 55 ,9 0 55 ,9 0 55 ,9 0 58 ,1 4 71 ,7 4 58 ,1 4 73 ,0 4 75 ,0 4 58 ,1 4 58 ,1 4 58 ,1 4 60 ,3 8 73 ,9 8 60 ,3 8 75 ,2 8 77 ,2 8 60 ,3 8 60 ,3 8 60 ,3 8 62 ,6 2 76 ,2 2 62 ,6 2 77 ,5 2 79 ,5 2 62 ,6 2 62 ,6 2 62 ,6 2 47 ,6 1 61 ,2 1 47 ,6 1 62 ,5 1 64 ,5 1 47 ,6 1 47 ,6 1 47 ,6 1 49 ,7 2 63 ,3 2 49 ,7 2 64 ,6 2 66 ,6 2 49 ,7 2 49 ,7 2 49 ,7 2 51 ,8 4 65 ,4 4 51 ,8 4 66 ,7 4 68 ,7 4 51 ,8 4 51 ,8 4 51 ,8 4 53 ,9 5 67 ,5 5 53 ,9 5 68 ,8 5 70 ,8 5 53 ,9 5 53 ,9 5 53 ,9 5 56 ,0 7 69 ,6 7 56 ,0 7 70 ,9 7 72 ,9 7 56 ,0 7 56 ,0 7 56 ,0 7 58 ,1 8 71 ,7 8 58 ,1 8 73 ,0 8 75 ,0 8 58 ,1 8 58 ,1 8 58 ,1 8 11 6, 80 11 1, 30 12 9, 70 12 8, 60 13 1, 60 13 4, 30 12 7, 40 (2) (4) 11 1, 30 11 1, 30 (b bb )W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l IV .O f an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 18 % vo lb ut no t ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad ei ra ,T ok ay (A sz u an d Sz am or od ni )a nd Se tu ba lm us ca te l: (aa ) (S ee A nn ex II) (b b) To ka y (A sz u an d Sz am or od ni ) 2. O th er : (aa ) Li qu eu r w in e (9) (E CU /h l) Fr ee -a t-f re nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. IV .a )( 2) (b b) O th er : (1 1) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l (2 2) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : No L 249/ 12 Official Journal of the European Communities 1 . 9 . 86 A lg er ia M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 .1 2/ 19 86 fr om 1. 1. 19 87 10 1, 06 11 9, 46 11 8, 36 12 1, 36 12 4, 06 10 1, 06 10 1, 06 10 1, 06 10 3, 30 12 1, 70 12 0, 60 12 3, 60 12 6, 30 10 3, 30 10 3, 30 10 3, 30 10 5, 54 12 3, 94 12 2, 84 12 5, 84 12 8, 54 10 5, 54 10 5, 54 10 5, 54 10 7, 78 12 6, 18 12 5, 08 12 8, 08 13 0, 78 10 7, 78 10 7, 78 10 7, 78 11 0, 02 12 8, 42 12 7, 32 13 0, 32 13 3, 02 11 0, 02 11 0, 02 11 0, 02 11 2, 26 13 0, 66 12 9, 56 13 2, 56 13 5, 26 11 2, 26 11 2, 26 11 2, 26 11 4, 50 13 2, 90 13 1, 80 . 13 4, 80 13 7, 50 11 4, 50 11 4, 50 11 4, 50 11 6, 74 13 5, 14 13 4, 04 13 7, 04 13 9, 74 11 6, 74 11 6, 74 11 6, 74 96 ,5 0 11 4, 90 11 3, 80 11 6, 80 11 9, 50 96 ,5 0 96 ,5 0 96 ,5 0 98 ,6 1 11 7, 01 11 5, 91 11 8, 91 12 1, 61 98 ,6 1 98 ,6 1 98 ,6 1 10 0, 73 11 9, 13 11 8, 03 12 1, 03 12 3, 73 10 0, 73 10 0, 73 10 0, 73 10 2, 84 12 1, 24 12 0, 14 12 3, 14 12 5, 84 10 2, 84 10 2, 84 10 2, 84 10 4, 96 12 3, 36 12 2, 26 12 5, 26 12 7, 96 10 4, 96 10 4, 96 10 4, 96 10 7, 07 12 5, 47 12 4, 37 12 73 7 13 0, 07 10 7, 07 10 7, 07 10 7, 07 10 9, 19 12 7, 59 12 6, 49 12 9, 49 13 2, 19 10 9, 19 10 9, 19 10 9, 19 11 1, 30 12 9, 70 12 8, 60 13 1, 60 13 4, 30 11 1, 30 11 1, 30 11 1, 30 97 ,4 5 76 ,5 5 94 ,9 5 76 ,5 5 96 ,8 5 99 ,5 5 92 ,6 5 0 0 76 ,5 5 76 ,5 5 90 ,1 5 10 8, 55 .9 0, 15 11 0, 45 11 3, 15 10 6, 25 (2) O 90 ,1 5 90 ,1 5 Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l b) M or e th an tw o lit re s : (1 ) M or e th an tw o lit re s bu tn ot ex ce ed in g 20 lit re s : (aa ) Po rt, M ad ei ra an d Se tÃ º ba l m us ca te l: (1 1) (S ee A nn ex II) (b b) To ka y (A sz u an d Sz am or od ni ) (c c) O th er : (1 1) Li qu eu rw in e : (aa a) In te nd ed fo rp ro ce ss in g in to pr od uc ts ot he rt ha n th os e fa lli ng w ith in he ad in g N o 22 .0 5 H (b bb )O th er (9) (E C U/ bl) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 . 12 . 19 86 fr om 1. 1. 19 87 22 .0 5 (c on t'd ) ex C. IV .( b) (1 )( cc )( 22 )W in e fo rti fie d fo r di sti lla tio n (3 3) O th er : (aa a) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : \ \ Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l 79 ,9 1 82 ,1 5 84 ,3 9 86 ,6 3 88 ,8 7 91 ,1 1 93 ,3 5 95 ,5 9 98 ,3 1 10 0, 55 10 2, 79 10 5, 03 10 7, 27 10 9, 51 11 1, 75 11 3, 99 79 ,9 1 '82 ,1 5 84 ,3 9 86 ,6 3 88 ,8 7 91 ,1 1 93 ,3 5 95 ,5 9 10 0, 21 10 2, 45 10 4, 69 10 6, 93 10 9, 17 11 1, 41 11 3, 65 11 5, 89 10 2, 91 10 5, 15 10 7, 39 10 9, 63 11 1, 87 11 4, 11 11 6, 35 11 8, 59 79 ,9 1 82 ,1 5 84 ,3 9 86 ,6 3 88 ,8 7 91 ,1 1 93 ,3 5 95 ,5 9 79 ,9 1 82 ,1 5 84 ,3 9 86 ,6 3 88 ,8 7 91 ,1 1 93 ,3 5 95 ,5 9 79 ,9 1 82 ,1 5 84 ,3 9 86 ,6 3 88 ,8 7 91 ,1 1 93 ,3 5 95 ,5 9 (b bb )W hi te w in eo fa n ac tu al al co ho lic str en gt h by vo lu m e : l Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l 75 ,3 5 77 ,4 6 79 ,5 8 81 ,6 9 83 ,8 1 85 ,9 2 88 ,0 4 90 ,1 5 93 ,7 5 95 ,8 6 97 ,9 8 10 0, 09 10 2, 21 10 4, 32 10 6, 44 10 8, 55 75 ,3 5 77 ,4 6 79 ,5 8 81 ,6 9 83 ,8 1 85 ,9 2 88 ,0 4 90 ,1 5 95 ,6 5 97 ,7 6 99 ,8 8 10 1, 99 10 4, 11 10 6, 22 10 8, 34 11 0, 45 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 6, 81 10 8, 92 11 1, 04 11 3, 15 75 ,3 5 77 ,4 6 79 ,5 8 81 ,6 9 83 ,8 1 85 ,9 2 88 ,0 4 90 ,1 5 75 ,3 5 77 ,4 6 79 ,5 8 81 ,6 9 83 ,8 1 85 ,9 2 88 ,0 4 90 ,1 5 75 ,3 5 77 ,4 6 79 ,5 8 81 ,6 9 83 ,8 1 85 ,9 2 88 ,0 4 90 ,1 5 (2 ) M or e th an 20 lit re s : (aa ) Po rt, M ad ei ra an d Se tu ba lm us ca te l: (1 1) (S ee A nn ex II) l l (b b) To ka y (A sz u an d Sz am or od ni ) 76 ,3 0 (cc ) O th er : (1 1) Li qu eu rw in e : (aa a) In te nd ed fo rp ro ce ss in g in to pr od uc ts ot he rt ha n th os e fa lli ng w ith in he ad in g N o 22 .0 5 (9) (b bb ) O th er 0 : 55 ,4 0 69 ,0 0 73 ,8 0 87 ,4 0 55 ,4 0 69 ,0 0 75 ,7 0 89 ,3 0 78 ,4 0 92 ,0 0 71 ,5 0 o n 85 ,10 (2 )( 4) 55 ,4 0 69 ,0 0 55 ,4 0 69 ,0 0 1 . 9 . 86 Official Journal of the European Communities No L 249/ 13 (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice Al ge ria M or oc co / T un is ia M al ta Tu rk ey Cy pr us . Y ug o ­ sl av ia O th er th ir d co un tr ie s un ti l 31 .1 2. 19 86 fr om 1. 1. 19 87 22 .0 5 (c on t'd ) ex C. IV .b )( 2) (cc )( 22 )W in e fo rti fie d fo rd ist ill ati on of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l Ex ce ed in g 20 % vo l bu t no t. ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 24 ,6 3 25 ,9 4 27 ,2 4 28 ,5 5 29 ,8 5 31 ,1 6 32 ,4 6 33 ,7 7 43 ,0 3 44 ,3 4 45 ,6 4 46 ,9 5 48 ,2 5 49 ,5 6 50 ,8 6 52 ,1 7 24 ,6 3 25 ,9 4 27 ,2 4 28 ,5 5 29 ,8 5 31 ,1 6 32 ,4 6 33 ,7 7 44 ,9 3 46 ,2 4 47 ,5 4 48 ,8 5 50 ,1 5 51 ,4 6 52 ,7 6 54 ,0 7 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 55 ,4 6 56 ,7 7 24 ,6 3 25 ,9 4 27 ,2 4 28 ,5 5 29 ,8 5 31 ,1 6 32 ,4 6 33 ,7 7 24 ,6 3 25 ,9 4 27 ,2 4 28 ,5 5 29 ,8 5 31 ,1 6 32 ,4 6 33 ,7 7 24 ,6 3 25 ,9 4 27 ,2 4 28 ,5 5 29 ,8 5 31 ,1 6 32 ,4 6 33 ,7 7 (3 3) O th er : (aa a) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l 58 ,7 6 61 ,0 0 63 ,2 4 65 ,4 8 67 ,7 2 69 ,9 6 72 ,2 0 74 ,4 4 77 ,1 6 79 ,4 0 81 ,6 4 83 ,8 8 86 ,1 2 88 ,3 6 90 ,6 0 92 ,8 4 58 ,7 6 61 ,0 0 63 ,2 4 65 ,4 8 67 ,7 2 69 ,9 6 72 ,2 0 74 ,4 4 79 ,0 6 81 ,3 0 83 ,5 4 8% 5,7 8 88 ,0 2 90 ,2 6 92 ,5 0 94 ,7 4 81 ,7 6 84 ,0 0 86 ,2 4 88 ,4 8 90 ,7 2 92 ,9 6 95 ,2 0 97 ,4 4 58 ,7 6 61 ,0 0 63 ,2 4 65 ,4 8 67 ,7 2 69 ,9 6 72 ,2 0 74 ,4 4 58 ,7 6 61 ,0 0 63 ,2 4 65 ,4 8 67 ,7 2 69 ,9 6 72 ,2 0 74 ,4 4 58 ,7 6 , 61 ,0 0 63 ,2 4 65 ,4 8 67 ,7 2 69 ,9 6 72 ,2 0 74 ,4 4 (b bb )W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l 54 ,2 0 56 ,3 1 58 ,4 3 60 ,5 4 62 ,6 6 64 ,7 7 66 ,8 9 69 ,0 0 72 ,6 0 74 ,7 1 76 ,8 3 78 ,9 4 81 ,0 6 83 ,1 7 85 ,2 9 87 ,4 0 54 ,2 0 56 ,3 1 58 ,4 3 60 ,5 4 62 ,6 6 64 ,7 7 66 ,8 9 69 ,0 0 74 ,5 0 76 ,6 1 78 ,7 3 80 ,8 4 82 ,9 6 85 ,0 7 87 ,1 9 89 ,3 0 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 54 ,2 0 56 ,3 1 58 ,4 3 60 ,5 4 62 ,6 6 64 ,7 7 66 ,8 9 69 ,0 0 54 ,2 0 56 ,3 1 58 ,4 3 60 ,5 4 62 ,6 6 64 ,7 7 66 ,8 9 69 ,0 0 54 ,2 0 56 ,3 1 58 ,4 3 60 ,5 4 62 ,6 6 64 ,7 7 66 ,8 9 69 ,0 0 V. Of an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 22 % vo l, in co n ­ ta in er s ho ld in g : a) Tw o lit re s or les s : I (1 )R ed wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( l0) Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 86 ,4 8 (13 ) 87 ,8 2 (l3 ) 89 ,0 6 (,3 ) 90 ,3 0 H 13 0, 88 (" ) 13 3, 02 (" ) 13 5, 06 (" ) 13 7, 10 (" ) 86 ,4 8 H 87, 82 J13) 89 ,0 6 H 90 ,3 0 H 13 6, 08 02 ) 13 8, 22 (&lt;2 ) 14 0, 36 (12 ) 14 2, 50 (u ) 14 1, 98 14 4, 22 14 6, 46 14 8, 70 86 ,4 8 H 87 ,8 2 H 89 ,0 6 H 90 ,3 0 (13 ) 86 ,4 8 03 ) 87 ,8 2 (,3 ) 89 ,0 6 (,3 ) 90 ,3 0 (,3 ) 86 ,4 8 (,3 ) 87, 82 j13) 89 ,0 6 (,3 ) 90 ,3 0 (,3 ) No L 249/ 14 Official Journal of the European Communities 1 . 9 . 86 (E C U/ hl) 1 . 9 . 86 Official Journal of the European Communities No L 249/ 15 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice A lg er ia M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 . 12 . 19 86 fr om 1. 1. 19 87 22 .0 5 (c on t'd ) ex C. V. a) (2 )W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( 10) Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 80 ,9 2 H 82 ,1 3 (13 ) 83 ,2 5 (13 ) 84 ,3 6 O 12 5. 32 (" ) 12 7. 33 (" ) 12 9, 25 (" ) 13 1, 16 (" ) 80 ,9 2 (13 ) 82 ,1 3 (13 ) 83 ,2 5 H 84 ,3 6 (,3 ) 13 0. 52 (12 ) 132 .53 (12j 13 4. 55 (12 ) 13 6. 56 (l2 ) 13 6, 42 13 8, 53 14 0, 65 14 2, 76 80 ,9 2 C3 ) 82 ,1 3 (13 ) 83 ,2 5 (13 ) 84 ,3 6 (,3 ) 80 ^2 03 ) 82 ,1 3 (13 ) 83 ,2 5 (13 ) 84 ,3 6 (13 ) 80 ^2 (13 ) 82 ,1 3 (13 ) 83 ,2 5 (13 ) 84 ,3 6 03 ) (3 ) Li qu eu r w in e (10 ) 87 ,1 0 13 0, 70 87 ,1 0 13 5, 80 14 1, 60 87 ,1 0 87 ,1 0 87 ,1 0 b) M or e th an tw o lit re s : l | | (1 ) Mo re th an tw o lit re s bu t no t ex ce ed in g 20 lit re s: I I \ (aa ) W in e fo rti fie d fo r di sti lla tio n \ \ I l (b b) Li qu eu r w in e (10 ): l I I (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 65 ,4 5 99 ,4 5 65 ,4 5 10 3, 45 10 7, 85 65 ,4 5 65 ,4 5 65 ,4 5 (2 2) O th er 78 ,0 5 11 2, 05 78 ,0 5 11 6, 05 12 0, 45 78 ,0 5 78 ,0 5 78 ,0 5 (cc ) O th er : I I I I l (1 1) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : I I Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( ,0) Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed ing 23 % vo l bu t no t ex ce ed ing 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 77 ,4 3 (13 ) 78 ,7 7 (l3 ) 80 ,01 (13 ) 81 ,2 5 (,3 ) 11 2,2 3 (11 ) 11 4, 27 (" ) 11 6,3 1 (" ) 11 8, 35 (" ) '77 ,43 (13) 78 ,7 7 (,3 ) 80 ,01 (l3 ) 81 ,2 5 (13 ) 11 6, 33 (12 ) 11 8, 47 (12 ) 12 0,6 1 (12 ) 12 2, 75 (12 ) 12 0, 83 12 3, 07 12 5, 31 12 7, 55 77 ,4 3 03 ) 78 ,7 7 (13 ) 80 ,01 (13 ) 81 ,2 5 (13 ) 77 ,4 3 (13 ) 78 ,7 7 (l3 ) 80 ,01 (13 ) 81 ,2 5 (13 ) 77 ,4 3 (13 ) 78 ,7 7 (1J ) 80 ,0 1 (,3 ) 81 ,2 5 (13 ) (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : I | | Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( ,0) Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 71 ,8 7 (" ) 73 ,0 8 (13 ) 74 ,2 0 O 75 ,3 1 H 10 6, 67 (" ) 10 8, 58 (" ) 11 0,5 0 (" ) 11 2,4 1 (  ') 71 ,8 7 (13 ) 73 ,0 8 (13 ) 74 ,2 0 (13 ) 75 ,31 (,3 ) 11 0. 77 (12 ) 11 2. 78 (12 ) 11 4. 80 (12 ) 11 6.8 1 (12 ) 11 5, 27 11 7, 38 11 9, 50 12 1, 61 71 ,8 7 (13 ) 73 ,0 8 (13 ) 74 ,2 0 (13 ) 75 ,3 1 (13 ) 71 ,8 7 C3 ) 73 ,0 8 (13 ) 74 ,2 0 (13 ) 75 ,3 1 (13 ) 71 ,8 7 ( »3 ) 73 ,0 8f 3) 74 ,2 0 (13 ) 75 ,3 1 (13 ) (2 ) M or e th an 20 lit re s : (aa ) W in e fo rti fie d fo rd ist ill at io n of an ac tu al al co ho lic str en gt h by vo lu m e \ Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( 10) Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 14 ,6 7 C3 ) 15 ,0 8 (13 ) 15 ,3 8 (l3 ) 15 ,6 9 (l3 ) 49 ,4 7 (" ) 50 ,5 8 (" ) 51 ,6 8 (" ) 52 ,7 9 ( » ) 14 ,6 7 (13 ) 15 ,08 (13 ) 15 ,3 8 (,3 ) 15 ,6 9 (13 ) 53 ,5 7 (12 ) 54 ,7 8 (12 ) 55 ,9 8 (12 ) 57 ,1 9 (,2 ) 58 ,0 7 59 ,3 8 60 ,5 8 61 ,9 9 14 ,6 7 (13 ) 15 ,0 8 (,3 ) 15 ,3 8 (13 ) 15 ,69 (,3 ) 14 ,6 7 C3 ) .1 5,0 8(1 3) 15 ,3 8 (13 ) 15 ,6 9 (,3 ) 14 ,6 7 (I3 ) 15 ,0 8 (13 ) 15 ,3 8 (13 ) 15 ,69 (13 ) (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e Al ge ria M or oc co / T un is ia M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s u n ti l 31 . 12 . 19 86 fr om 1. 1. 19 87 22 .0 5 (c on t'd ) ex C. V. b) (2 )( bb ) Li qu eu r w in e (10 ): (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 44 ,3 0 78 ,3 0 44 ,3 0 82 ,3 0 86 ,7 0 44 ,3 0 44 ,3 0 44 ,3 0 (2 2) O th er 56 ,9 0 90 ,9 0 56 ,9 0 94 ,9 0 99 ,3 0 56 ,9 0 56 ,9 0 56 ,9 0 \ (cc ) O th er : I I \ (11 ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : \ \ \ I l I l Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( 10) Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 56 ,2 8 03 ) 57 ,6 2 n 58 ,8 6 (13 ) 60 ,1 0 (,3 ) 91 ,0 8 (" ) 93 ,1 2 (" ) 95 ,1 6 (" ) 97 ,2 0 (" ) 56 ,2 8 (13 ) 57 ,6 2 (13 ) 58 ,8 6 (13 ) 60 ,1 0 (13 ) 95 ,1 8 (u ) 97 ,3 2 (12 ) 99 ,4 6 (12 ) 10 1, 60 (12 ) 99 ,6 8 10 1, 92 10 4, 16 10 6, 40 56 ,2 8 (13 ) 57 ,6 2 (13 ) 58 ,8 6 (,3 ) 60 ,1 0 (13 ) 56 ,2 8 (13 ) 57 ,6 2 (13 ) 58 ,8 6 (13 ) 60 ,1 0 (13 ) 56 ,2 8 (13 ) 57 ,6 2 (13 ) 58 ,8 6 C3 ) 60 ,1 0 (,3 ) (2 2) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : l i Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l( ,0) Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 50 ,7 2 (13 ) 51 ,9 3 (13 ) 53 ,0 5 H 54 ,1 6 H 85 ,5 2 (" ) 87 ,4 3 (" ) 89 ,3 5 (" ) 91 ,2 6 (" ) 50 ,7 2 H 51 ,9 3 (!3 ) 53 ,0 5 (13 ) 54 ,1 6 (13 ) 89 .6 2 (12 ) 91 .6 3 (12 ) 93 .6 5 (12 ) 95 .6 6 (12 ) 94 ,1 2 96 ,2 3 98 ,3 5 10 0, 46 50 ,7 2 (13 ) 51 ^3 (13 ) 53 ,0 5 (13 ) 54 ,1 6 (,3 ) 50 ,7 2 H 51 ^3 (13 ) 53 ,0 5 (13 ) 54 ,1 6 (13 ) 50 ,7 2 (13 ) 51 ^3 (13 ) 53 ,0 5 (I3 ) 54 ,1 6 (,3 ) No L 249/16 Official Journal of the European Communities 1 . 9 . 86 1 . 9 . 86 Official Journal of the European Communities No L 249/ 17 ANNEX II PORTUGUESE WINES (ECU/hl) CCT heading No Description Free-at-frontier reference price until 31 . 12. 1986 from 1 . 1 . 1987 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol, in containers holding : a) Two litres or less : ( 1 ) Verde and DÃ £o : I (aa) Red wine of an actual alcoholic strength by volume : \ Of less than 9 % vol 75,12 77,62 Of 9 % vol but not exceeding 9,5 % vol ' 76,24 78,74 Exceeding 9,5 % vol but not exceeding 10 % vol 78,48 80,98 Exceeding 10 % vol but not exceeding 10,5 % vol 80,72 83,22 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 82,96 85,46 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 85,20 87,70 Exceeding 11,5% vol but not exceeding 12 % vol 87,44 89,94 Exceeding 12 % vol but not exceeding 12,5 % vol 89,68 92,18 Exceeding 12,5 % vol but not exceeding 13 % vol 91,92 94,42 (bb) White wine of an actual alcoholic strength by volume : Of less than 9 % vol 72,87 75,37 Of 9 % vol but not exceeding 9,5 % vol 73,93 76,43 Exceeding 9,5 % vol but not exceeding 10 % vol 76,04 78,54 Exceeding 10 % vol but not exceeding 10,5 % vol 78,16 80,66 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 80,27 82,77 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 82,39 84,89 Exceeding 11,5% vol but not exceeding 12 % vol 84,50 87,00 Exceeding 12 % vol but not exceeding 12,5 % vol 86,62 89,12 Exceeding 1 2,5 % vol but not exceeding 1 3 % vol 88,73 91,23 (2) Other wines treated in the same way as 'quality wines psr' (') (aa) Red wine of an actual alcoholic strength by volume : |1 Of less than 9 % vol 70,62 73,12 Of 9 % vol but not exceeding 9,5 % vol 71,74 74,24 Exceeding 9,5 % vol but not exceeding 10 % vol 73,98 76,48 Exceeding 10 % vol but not exceeding 10,5 % vol 76,22 78,72 Exceeding 10,5% vol but not exceeding 11 % vol 78,46 80,96 Exceeding 11 % vol but not exceeding 11,5% vol 80,70 83,20 Exceeding 11,5% vol but not exceeding 12 % vol 82,94 85,44 Exceeding 12 % vol but not exceeding 12,5 % vol 85,18 87,68 Exceeding 12,5 % vol but not exceeding 13 % vol 87,42 89,92 (bb) White wine of an actual alcoholic strength by volume : ||\ Of less than 9 % vol 68,37 70,87 Of 9 % vol but not exceeding 9,5 % vol 69,43 71,93 Exceeding 9,5 % vol but not exceeding 10 % vol 71,54 74,04 Exceeding 10 % vol but not exceeding 10,5 % vol 73,66 76,16 Exceeding 10,5% vol but not exceeding 11 % vol 75,77 78,27 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 77,89 80,39 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 80,00 82,50 Exceeding 12 % vol but not exceeding 12,5 % vol 82,12 84,62 Exceeding 12,5 % vol but not exceeding 13 % vol 84,23 86,73 No L 249/18 Official Journal of the European Communities 1 . 9 . 86 (ECU/hl) CCT heading No Description Free-at-frontier reference price until 31 . 12. 1986 from 1 . 1 . 1987 22.05 ex C. I. a) (3) Other : (cont'd) (aa) Red wine of an actual alcoholic strength by volume : I Of less than 9 % vol 69,82 71,42 I Of 9 % vol but not exceeding 9,5 % vol 70,94 72,54 Exceeding 9,5 % .vol but not exceeding 10 % vol 73,18 74,78 Exceeding 10 % vol but not exceeding 10,5 % vol 75,42 77,*02 Exceeding 10,5 % vol but not exceeding 11 % vol 77,66 79,26 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 79,90 81,50 Exceeding 11,5 % vol but not exceeding 12 % vol 82,14 83,74 I Exceeding 12 % vol but not exceeding 12,5 % vol 84,38 85,98 l Exceeding 12,5 % vol but not exceeding 13 % vol 86,62 88,22 (bb) White wine : Il (1 1 ) Presented for importation under the name of Riesling or Sylvaner   l (22) Other of an actual alcoholic strength by volume : || I Of less than 9 % vol 67,57 69,17 Of 9 % vol but not exceeding 9,5 % vol 68,63 70,23 I Exceeding 9,5% vol but not exceeding 10 % vol 70,74 72,34 l Exceeding 10 % vol but not exceeding 10,5 % vol 72,86 74,46 I Exceeding 10,5% vol but not exceeding 11 % vol 74,97 76,57 Exceeding 11 % vol but not exceeding 11,5 % vol 77,09 78,69 Exceeding 11,5 % vol but not exceeding 12 % vol 79,20 80,80 Exceeding 12 % vol but not exceeding 12,5 % vol 81,32 82,92 l Exceeding 12,5% vol but not exceeding 13 % vol 83,43 85,03 b) More than two litres : || ( 1 ) More than two litres but not exceeding 20 litres : || (aa) Verde and DÃ £o wines : ( 11 ) Red wine of an actual alcoholic strength by volume : I I Of less than 9 % vol 53,97 56,47 Of 9 % vol but not exceeding 9,5 % vol 55,09 57,59 Exceeding 9,5 % vol but not exceeding 10 % vol 57,33 59,83 Exceeding 10 % vol but not exceeding 10,5 % vol 59,57 62,07 I Exceeding 10,5 % vol but not exceeding 11 % vol 61,81 64,31 Exceeding 11 % vol but not exceeding 11,5% vol 64,05 66,55 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 66,29 68,79 Exceeding 12 % -vol but not exceeding 12,5 % vol 68,53 71,03 Exceeding 12,5 % vol but not exceeding 13 % vol 70,77 73,27 (22) White wine of an actual alcoholic strength by volume : I Of less than 9 % vol 51,72 54,22 Of 9 % vol but not exceeding 9,5 % vol 52,78 55,28 Exceeding 9,5 % vol but not exceeding 10 % vol 54,89 57,39 I Exceeding 10 % vol but not exceeding 10,5 % vol 57,01 59,51 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 59,12 61,62 I Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 61,24 63,74 I Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 63,35 65,85 Exceeding 12 % vol but not exceeding 12,5 % vol 65,47 67,97 I Exceeding 1 2,5 % vol but not exceeding 1 3 % vol 67,58 70,08 I (bb) Other wines treated in the same way as 'quality wines psr' (') I ( 11 ) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 52,47 54,27 Of 9 % vol but not exceeding 9,5 % vol 53,59 55,39 Exceeding 9,5 % vol but not exceeding 1 0 % vol 55,83 57,63 I Exceeding 10 % vol but not exceeding 10,5 % vol 58,07 59,87 I Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 60,31 62,11 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 62,55 64,35 I Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 64,79 66,59 Exceeding 12 % vol but not exceeding 12,5 % vol 67,03 68,83 Exceeding 12,5 % vol but not exceeding 13 % vol 69,27 71,07 1 . 9 . 86 Official Journal of the European Communities No L 249/ 19 (ECU/hl) CCT heading No  Description Free-at-frontier reference price until 31 . 12. 1986 from 1 . 1 . 1987 22.05 (cont 'd) ex C. I. b) ( 1 ) (bb) (22) White wine of an actual alcoholic strength by volume : Of less than 9 % vol 50,22 52,02 Of 9 % vol but not exceeding 9,5 % vol 51,28 53,08 Exceeding 9,5 % vol but not exceeding 10 % vol 53,39 55,19  Exceeding 10 % vol but not exceeding 10,5 % vol 55,51 57,31 Exceeding 10,5 % vol but not exceeding 11 % vol 57,62 59,42 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 59,74 61,54 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 61,85 63,65 Exceeding 12 % vol but not exceeding 12,5 % vol 63,97 65,77 Exceeding 12,5 % vol but not exceeding 13 % vol 66,08 67,88 (cc) Other : ( 11 ) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 51,87 53,07 Of 9 % vol but not exceeding 9,5 % vol 52,99 54,19 Exceeding 9,5 % vol but not exceeding 10 % vol 55,23 56,43 Exceeding 10 % vol but not exceeding 10,5 % vol 57,47 58,67 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 59,71 60,91 Exceeding 11 % vol but not exceeding 1 1 ,5 % vol 61,95 63,15 Exceeding 11,5% vol but not exceeding 12 % vol 64,19 65,39 Exceeding 12 % vol but not exceeding 12,5 % vol 66,43 67,63 Exceeding 12,5 % vol but not exceeding 13 % vol 68,67 69,87 (22) White wine : \ (aaa) Presented for importation under the name of Riesling or Sylvaner   (bbb) Other of an actual alcoholic strength by volume : Of less than 9 % vol 49,62 50,82 Of 9 % vol but not exceeding 9,5 % vol 50,68 51,88 Exceeding 9,5 % vol but not exceeding 10 % vol 52,79 53,99 Exceeding 10 % vol but not exceeding 10,5 % vol 54,91 56,11 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 57,02 58,22 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 59,14 60,34 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 61,25 62,45 Exceeding 12 % vol but not exceeding 12,5 % vol 63,37 64,57 Exceeding 12,5 % vol but not exceeding 13 % vol 65,48 66,68 (2) More than 20 litres : (aa) Verde and DÃ £o wines : ( 11 ) Red wine of an actual alcoholic strength by volume : \ Of less than 9 % vol 32,82 35,32 Of 9 % vol but not exceeding 9,5 % vol 33,94 36,44 Exceeding 9,5 % vol but not exceeding 10 % vol 36,18 38,68 Exceeding 10 % vol but not exceeding 10,5 % vol 38,42 40,92 Exceeding 10,5% vol but not exceeding 11 % vol 40,66 43,16 Exceeding 11 % vol but not exceeding 11,5% vol 42,90 45,40 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 45,14 47,64 Exceeding 12 % vol but not exceeding 12,5 % vol 47,38 49,88 Exceeding 1 2,5 % vol but not exceeding 1 3 % vol 49,62 52,12 (22) White wine of an actual alcoholic strength by volume : Of less than 9 % vol 30,57 33,07 Of 9 % vol but not exceeding 9,5 % vol 31,63 34,13 Exceeding 9,5 % vol but not exceeding 10 % vol 33,74 36,24 Exceeding 10 % vol but not exceeding 10,5 % vol 35,86 38,36 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 37,97 40,47 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 40,09 42,59 Exceeding 11,5% vol but not exceeding 12 % vol 42,20 44,70 Exceeding 12 % vol but not exceeding 12,5 % vol 44,32 46,82 Exceeding 1 2,5 % vol but not exceeding 1 3 % vol 46,43 48,93 No L 249/20 Official Journal of the European Communities 1 . 9 . 86 (ECU/hl) CCT heading No Description Free-at-frontier reference price until 31 . 12. 1986 from 1 . 1 . 1987 22.05 (cont'd) ex C. I. b) (2) (bb) Other wines treated in the same way as 'quality wines psr' (') ( 11 ) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 31,32 33,12 Of 9 % vol but not exceeding 9,5 % vol 32,44 34,24 I Exceeding 9,5 % vol but not exceeding 10 % vol 34,68 36,48 Exceeding 10 % vol but not exceeding 10,5 % vol 36,92 38,72 Exceeding 10,5 % vol but not exceeding 11 % vol 39,16 40,96 I Exceeding 11 % vol but not exceeding 11,5 % vol 41,40 43,20 Exceeding 11,5 % vol but not exceeding 12 % vol 43,64 45,44 I Exceeding 12 % vol but not exceeding 12,5 % vol 45,88 47,68 \ Exceeding 12,5 % vol but not exceeding 13 % vol 48,12 49,92 (22) White wine of an actual alcoholic strength by volume : Il Of less than 9 % vol 29,07 30,87 Of 9 % vol but not exceeding 9,5 % vol 30,13 31,93 Exceeding 9,5 % vol but not exceeding 10 % vol 32,24 34,04 Exceeding 10 % vol but not exceeding 10,5 % vol 34,36 36,16 Exceeding 10,5% vol but not exceeding 11 % vol 36,47 38,27 Exceeding 11 % vol but not exceeding 11,5% vol 38,59 40,39 Exceeding 11,5 % vol but not exceeding 12 % vol 40,70 42,50 l Exceeding 12 % vol but not exceeding 12,5 % vol 42,82 44,62 Exceeding 12,5 % vol but not exceeding 13 % vol 44,93 46,73 (cc) Other : I ( 11 ) Red wine of an actual alcoholic strength by volume : \ Of less than 9 % vol 30,72 31,92 Of 9 % vol but not exceeding 9,5 % vol 31,84 33,04 Exceeding 9,5 % vol but not exceeding 10 % vol 34,08 35,28 Exceeding 10 % vol but not exceeding 10,5 % vol 36,32 37,52 Exceeding 10,5% vol but not exceeding 11 % vol 38,56 39,76 Exceeding 11 % vol but not exceeding 11,5% vol 40,80 42,00 Exceeding 11,5 % vol but not exceeding 12 % vol 43,04 44,24 Exceeding 12 % vol but not exceeding 12,5 % vol 45,28 46,48 Exceeding 12,5 % vol but not exceeding 13 % vol 47,52 48,72 (22) White wine : l (aaa) Presented for importation under the name of Riesling or\I Sylvaner   (bbb) Other of an actual alcoholic strength by volume : Il Of less than 9 % vol 28,47 29,67 Of 9 % vol but not exceeding 9,5 % vol 29,53 30,73 Exceeding 9,5 % vol but not exceeding 10 % vol 31,64 32,84 Exceeding 10 % vol but not exceeding 10,5 % vol 33,76 34,96 Exceeding 10,5% vol but not exceeding 11 % vol 35,87 37,07 I Exceeding 11 % vol but not exceeding 11,5 % vol 37,99 39,19 Exceeding 11,5 % vol but not exceeding 12 % vol 40,10 41,30 Exceeding 12 % vol but not exceeding 12,5 % vol 42,22 43,42 \ Exceeding 12,5 % vol but not exceeding 13 % vol 44,33 45,53 II. Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol, in containers holding : I a) Two litres or less : l I ( 1 ) DÃ £o wines : \l (aa) Red wine of an actual alcoholic strength by volume : \l Exceeding 13 % vol but not exceeding 1 3,5 % vol (*) 92,86 95,76 Exceeding 13,5 % vol but not exceeding 14 % vol 95,10 98,00 Exceeding 14 % vol but not exceeding 14,5 % vol 97,34 100,24 Exceeding 14,5 % vol but not exceeding 15 % vol 99,58 102,48 (bb) White wine of an actual alcoholic strength by volume : I Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (s) 89,55 92,45 Exceeding 13,5 % vol but not exceeding 14 % vol 91,66 94,56 Exceeding 14 % vol but not exceeding 14,5 % vol 93,78 96,68 Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 95,89 98,79 1 . 9 . 86 Official Journal of the European Communities No L 249/21 (ECU/hl) CCT heading No Description Free-at-frontier reference price until 31 . 12. 1986 from 1 . 1 . 1987 22.05 (cont'd) ex C. II . a) (2) Other wines treated in the same way as 'quality wines psr' (') : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5 % vol Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 87,66 89,90 92,14 94,38 90,46 92,70 94,94 97,18 (bb) White wine of an actual alcoholic strength by volume : \ Exceeding 13 % vol but not exceeding 13,5% vol Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 84,35 86,46 88,58 90,69 87,15 89,26 91,38 93,49 (3) Liqueur wine 100,10 105,70 (4) Other : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 86,66 88,90 91,14 93,38 88,56 90,80 93,04 95,28 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner   (22) Other, of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5 % vol (^ Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding - 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 83,35 85,46 87,58 89,69 85,25 87,36 89,48 91,59 b) More than two litres : I ( 1 ) More than two litres but not exceeding 20 litres : \ (aa) DÃ £o wines : ( 11 ) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (^ Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 71,71 73,95 76,19 78,43 74,61 76,85 79,09 81,33 (22) White wine of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 68,40 70,51 72,63 74,74 71,30 73,41 75,53 77,64 (bb) Other wines treated in the same way as 'quality wines psr' (') ( 11 ) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (J) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 69,51 71,75 73,99 76,23 71,71 73,95 . 76,19 78,43 (22) White wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol 0 Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 66,20 68,31 70,43 72,54 68,40 70,51 72,63 74,74 No L 249/22 Official Journal of the European Communities 1 . 9 . 86 (ECU/hl) CCT heading No Description Free-at-frontier reference price until 31 . 12. 1986 from 1 . 1 . 1987 22.05 (cont'd) ex C. II . b) ( 1 ) (cc) Other : ( 11 ) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 68,71 70,95 73,19 75,43 70,21 72,45 74,69 76,93 (22) White wine : || (aaa) Presented for importation under the name of Riesling or Sylvaner (bbb) Other of an actual alcoholic strength by volume : \ Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 65,40 67,51 69,63 71,74 66,90 69,01 71,13 73,24 (dd) Liqueur wine : || ( 11 ) Intended for processing into products other than those falling within heading No 22.05 72,95 77,35 (22) Other 81,35 85,75 (2) More than 20 litres : \ (aa) DÃ £o wines : ( 11 ) Red wine of an actual alcoholic strength by volume : I Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 50,56 52,80 55,04 57,28 53,46 55,70 57,94 60,18 (22) White wine of an actual alcoholic strength by volume : \ Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (s) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 47,25 49,36 51,48 53,59 50,15 52,26 54,38 56,49 (bb) Other wines treated in the same way as 'quality wines psr' (') l ( 11 ) Red wine of an actual alcoholic strength by volume : l Exceeding 1 3 % vol but not exceeding 1 3,5 % vol Is) Exceeding 13,5% vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 48,36 50,60 52,84 55,08 50,56 52,80 55,04 57,28 (22) White wine of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 45,05 47,16 49,28 51,39 47,25 49,36 51,48 53,59 (cc) Other : ( 11 ) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol 0 Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 47,56 49,80 52,04 54,28 49,06 51,30 53,54 55,78 (22) White wine : (aaa) Presented for importation under the name of Riesling or Sylvaner (bbb) Other of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol ' Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 44,25 46,36 48,48 50,59 45,75 47,86 49,98 52,09 1 . 9 . 86 Official Journal of the European Communities No L 249/23 - (ECU/hl) CCT heading No Description Free-at-frontier reference price until 31. 12. 1986 from 1 . 1 . 1987 22.05 (cont'd) ex C. II . b) (2) (dd) Liqueur wine : (1 1 ) Intended for processing into products other than those falling within heading No 22.05 51,80 56,20 (22) Other 60,20 64,60 III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 1 8 % vol, in containers holding : a) Two litres or less : ( 1 ) Port, Madeira, Tokay (Aszu and Szamorodni) and Setubal muscatel : I (aa) Port, Madeira and Setubal muscatel : 113,20 115,40 (bb) (See Annex I)   (2) Other : I (aa) Liqueur wine : I l ( 11 ) 15 % vol 0 97,60 104,50 (22) Other (*) 103,80 110,70 (bb) Other   I b) More than two litres : ( 1 ) More than two litres but not exceeding 20 litres : || (aa) Port, Madeira and Setubal muscatel : l l ( 11 ) Port, Madeira and Setubal muscatel : 91,95 94,15 l (22) (see Annex I)   (cc) Other : Il ( 11 ) Liqueur wine : \ (aaa) Intended for processing into products other than those falling within heading No 22.05 (8) 74,75 80,35 (bbb) Other : l ( 111 ) 15 % vol 0 78,95 84,55 (222) Other (*) 85,15 90,75 (22) Wine fortified for distillation   I (2) More than 20 litres : l (aa) Port, Madeira and Setubal muscatel : || (11 ) Port, Madeira and Setubal muscatel : 70,80 73,00 (bb) (see Annex I)   (cc) Other : II l (1 1 ) Liqueur wine : (aaa) Intended for processing into products other than those falling within heading No 22.05 (8) 53,60 59,20 (bbb) Other : || ( 111 ) 15 % vol ( 7 ) 57,80 63,40 (222) Other 0 64,00 69,60 l (22) Wine fortified for distillation 31,98 33,88 (*) Including Carcavelos . No L 249/24 Official Journal of the European Communities 1 . 9 . 86 (ECU/hl) CCT heading No Description Free-at-frontier reference price until 31 . 12. 1986 from 1 . 1 . 1987 22.05 ex C. IV. Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding (cont'd) 22 % vol, in containers holding : a) Two litres or less : 1 . Port, Madeira, Tokay (Aszu and Szamorodni) and Setubal muscatel : (aa) Port, Madeira and Setubal muscatel 129,70 132,00 (bb) (see Annex I)   2. Other : (aa) Liqueur wine (*) (*) 119,00 126,70 \ b) More than two litres : ( 1 ) More than two litres but not exceeding 20 litres : (aa) Port, Madeira and Setubal muscatel : ( 11 ) Port, Madeira and Setubal muscatel : 108,35 110,75 (bb) (see Annex I)   l (cc) Other : (1 1 ) Liqueur wine : J (aaa) Intended for processing into products other than those fallingI l within heading No 22.05 (9) 84,25 91,95 (bbb) Other f) (9) 97,85 105,55 (22) Wine fortified for distillation  "  (2) More than 20 litres : I (aa) Port, Madeira and Setubal muscatel : ( 11 ) Port, Madeira and Setubal muscatel : 87,20 89,60 (bb) (see Annex I)   (cc) Other : || (1 1 ) Liqueur wine : || I (aaa) Intended for processing into products other than those fallingII I within heading No 22.05 (') 63,10 70,80 (bbb) Other Q (9) 76,70 84,40 (22) Wine fortified for distillation of an actual alcoholic strength byII volume : II Exceeding 18 % vol but not exceeding 18,5% vol (9) 27,23 29,83 Exceeding 18,5 % vol but not exceeding 19 % vol 28,54 31,14 Exceeding 19 % vol but not exceeding 19,5 % vol 29,84 32,44 Exceeding 19,5 % vol but not exceeding 20 % vol 31,15 33,75 Exceeding 20 % vol but not exceeding 20,5 % vol 32,45 35,05 Exceeding 20,5 % vol but not exceeding 21 % vol 33,76 36,36 Exceeding 21 % vol but not exceeding 21,5 % vol 35,06 37,66 Exceeding 21,5 % vol but not exceeding 22 % vol 36,37 38,97 V. Of an actual alcoholic strength by volume exceeding 22 % vol , in containers holding : \ a) Two litres or less : ( 1 ) Liqueur wine ( 10) 105,30 123,40 (*) Included Carcavelos . 1 . 9 . 86 Official Journal of the European Communities No L 249/25 (ECU/hl) CCT heading No Description Free-at-frontier reference price until 31 . 12. 1986 from 1 . 1 . 1987 22.05 (cont'd) ex C. V. b) More than two litres : ( 1) More than two litres but not exceeding 20 litres : I (aa) Wine fortified for distillation : (bb) Liqueur wine (10) : ( 11 ) Intended for processing into products other than those falling .within heading No 22.05 79,55 93,75 I (22) Other 92,15 106,35 (2) More than 20 litres : \ (aa) Wine fortified for distillation of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22,5 % vol ( l0) Exceeding 22,5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23,5 % vol Exceeding 23,5 % vol but not exceeding 24 % vol 19,57 H 20,08 H 20,48 (12) 20,89 ( ,2) 24,37 (") 24.98 (") 25,48 (") 25.99 (") (bb) Liqueur wine ( l0) : ( 11 ) Intended for processing into products other than those falling within heading No 22.05 58,40 72,60 (22) Other 71,00 85,20 No L 249/26 Official Journal of the European Communities 1 . 9 . 86 Footnotes to Annexes I and II (') Designations of origin covered :  Algeria : AÃ ¯r Bessem-Bouira, MedÃ ©a, Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah and Coteaux de Tlemcen,  Morocco : (red wines only) Berkhane, Sais, Beni m'tir, Guerrouane, Zemmour, Zennata,  Tunisia : (up to 13 % vol only) Coteaux de TÃ ©bourba, Sidi-Salem, Kelibia, Thibar, Mornag, Mornag grand cru,  Portugal : Douro, Bucelas, Colares, Bairrada, Algarve, Tras-os-Montes, Beiras, Ribatejo-Oeste,  Yugoslavia : Ljutomersko  Ormoske gorice, Laski Rizling, Ohrid, Merlot ; Hercegovina  Mostar, Ã ½ilavka ; HercÃ ©govina  Mostar, Blatina ; Fruska Gora, Talijanski Rizling ; Oplenac, Lipovac ; Istra, Merlot ; Tikves, Krater ; Tikves, KratoÃ ¡ija ; Strednja i juÃ ¾na dalmacija, Dingac ; Strednja i juÃ ¾na dalmacija, Kastelet ; Crna Gora, Vranac. (2) Under a Community tariff quota. (3) Tunisia only. (4) Where wines from these countries are not imported under a Community tariff quota, the amounts shown in the 'Other third countries ' column apply. (*) Including wines with an actual alcoholic strength of not more than 13 % vol and with a total dry extract exceeding 90 grams per litre . (6) Morocco only. (7) Wines with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre . (8) Including liqueur wines with an actual alcoholic strength of 1 5 % vol and with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre . (') Including wines with an actual alcoholic strength of more than 1 5 % vol but not more than 1 8 % vol and with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre . ( 10) Including wines with an actual alcoholic strength of 22 % or less and with a total dry extract exceeding 330 grams per litre . (") This figure should be increased by 0,04 ECU per 0,1 % vol of actual alcoholic strength of the imported wine up to but not including the maximum degree of actual alcoholic strength speci ­ fied for this subheading. ( ,2) This figure should be increased by 0,02 ECU per 0,1 % vol of actual alcoholic strength of the imported wine up to but not including the maximum degreee of actual alcoholic strength speci ­ fied for this subheading. ( I3) This figure should be increased by 0,19 ECU per 0,1 % vol of actual alcoholic strength of the imported wine up to but not including the maximum degreee of actual alcoholic strength speci ­ fied for this subheading.